DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2020/0189722) in view of Smith (US 2012/0234968) and Carter, JR. (US 2013/0134253) (hereinafter Carter).
In re. claim 1, Duffy teaches an aircraft (100) having a VTOL flight mode (takeoff and landing of VTOL vehicle) (fig. 1B) (para [0018]) and a differential rotor speed resonance avoidance system, the aircraft comprising: an airframe (101) (para [0023]) including structural elements subject to resonant vibration at critical frequencies (locations at which sensors (119) are placed) (para [0026]); a thrust array (102-109) coupled to the airframe (fig. 1B), the thrust array including at least a 
Duffy fails to disclose the aircraft is configured to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a forward flight orientation, each rotor system including a single rotor assembly coupled to an electric motor, a ducted rotor system tiltable relative to the airframe between a generally horizontal position in the VTOL orientation and a generally vertical position in the forward flight orientation; wherein during pitch maneuvers, the speed delta includes a resonance avoidance component and a pitch component; wherein, during roll maneuvers, the speed delta includes a resonance avoidance component and a roll component; and wherein, during yaw maneuvers, the speed delta includes a resonance avoidance component and a yaw component.
Smith teaches an aircraft (fig. 1) is configured to transition between thrust-borne lift in a VTOL orientation (fig. 4b) and wing-borne lift in a forward flight orientation (fig. 4a), a ducted rotor 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to incorporate the teachings of Smith to utilize the invention in the recited aircraft, since Duffy states the examples disclosed herein can be implemented with other types of air vehicles (para [0023]), and doing so would enable the benefits of the invention to be applied to flight transitioning aircraft.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith to include a pitch, roll, or yaw component in the delta, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a takeoff/landing operational state via pitch, roll, and yaw maneuvers.
Carter teaches a single rotor assembly (28’) (fig. 3) coupled to at least one electric motor (53) (para [0024]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith to incorporate the teachings of Carter to have the motor as a variable speed electric motor, since Duffy describes the power source as a generic motor that controls the speed of the blades and doing so would enable the use of known power sources.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith to incorporate the teachings of Carter to have the coaxial rotor assembly as a single rotor, since Duffy states the 
In re. claim 5, Duffy as modified by Smith and Carter (see Duffy) teach the aircraft as recited in claim 1 wherein the structural element subject to resonant vibration are rotor system structure (fig. 1B).
In re. claim 6, Duffy as modified by Smith and Carter (see Duffy) teach the aircraft as recited in claim 1 wherein the rotor systems further comprise rotor blades selected from the group consisting of fixed pitch rotor blades (as variable pitch blades have not been indicated in the disclosure).
In re. claim 11, Duffy as modified by Smith and Carter fail to specify that during differential rotor speed resonance avoidance operations in the stable hover, the flight control system is configured to maintain total lateral forces unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith and Carter to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.
In re. claim 12, Duffy as modified by Smith and Carter fail to specify that during differential rotor speed resonance avoidance operations in the stable hover, the flight control system is configured to maintain total fore/aft forces unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith and Carter to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., 
In re. claim 13, Duffy as modified by Smith and Carter fail to specify that during differential rotor speed resonance avoidance operations in the stable hover, the flight control system is configured to maintain total altitude forces unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith and Carter to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.
In re. claim 14, Duffy as modified by Smith and Carter fail to specify that during differential rotor speed resonance avoidance operations in the stable hover, the flight control system is configured to maintain total pitch moments unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith and Carter to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.
In re. claim 15, Duffy as modified by Smith and Carter to specify that during differential rotor speed resonance avoidance operations in the stable hover, the flight control system is configured to maintain total roll moments unchanged, thereby preserving flight dynamics.

In re. claim 16, Duffy as modified by Smith and Carter fail to specify that during differential rotor speed resonance avoidance operations in the stable hover, the flight control system is configured to maintain total yaw moments unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith and Carter to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.
In re. claim 17, Duffy as modified by Smith and Carter (see Duffy) teach the aircraft as recited in claim 1 wherein the critical frequencies are preprogrammed into the flight control system (vibration level threshold (206)) (para [0035]).
In re. claim 18, Duffy as modified by Smith and Carter (see Duffy) teach the aircraft as recited in claim 1 further comprising: a vibration sensor system (119) position on the aircraft; and a vibration analyzing engine (204) configured to receive vibration data from the vibration sensor system during flight and to identify critical frequencies for the flight control system (para [0036]).
In re. claim 19, Duffy teaches an aircraft (100) having a VTOL flight mode (takeoff and landing of VTOL vehicle) (fig. 1B) (para [0018]) and a differential rotor speed resonance avoidance 
Duffy fails to disclose the aircraft is configured to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a forward flight orientation, each rotor system including a single rotor assembly coupled to at least one electric motor, a ducted rotor system tiltable relative to the airframe between a generally horizontal position in the VTOL orientation and a generally vertical position in the forward flight orientation; wherein, during differential rotor speed resonance avoidance operations in the stable hover, the flight control system is configured to maintain total 
Smith teaches an aircraft (fig. 1) is configured to transition between thrust-borne lift in a VTOL orientation (fig. 4b) and wing-borne lift in a forward flight orientation (fig. 4a), a ducted rotor system (fig. 3b) is tiltable relative to the airframe between a generally horizontal position in the VTOL orientation (fig. 4b) and a generally vertical position in the forward flight orientation (fig. 4a).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to incorporate the teachings of Smith to utilize the invention in the recited aircraft, since Duffy states the examples disclosed herein can be implemented with other types of air vehicles (para [0023]), and doing so would enable the benefits of the invention to be applied to flight transitioning aircraft.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith to preserve current flight dynamics and include a pitch, roll, or yaw component in the delta, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover, and reduce vibrations while maintaining a takeoff/landing operational state via pitch, roll, and yaw maneuvers.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith to incorporate the teachings of Carter to have the motor as a variable speed electric motor, since Duffy describes the power source as a generic motor that controls the speed of the blades and doing so would enable the use of known power sources.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith to incorporate the teachings of Carter to have the coaxial rotor assembly as a single rotor, since Duffy states the example aircraft can include additional or fewer rotors, and doing so would enable the benefits of the invention to be applied to aircraft with single rotor assemblies.

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Smith, Carter, and Judas et al. (US 2016/0207625).

In re. claim 20, Duffy teaches an aircraft (100) having a VTOL flight mode (takeoff and landing of VTOL vehicle) (fig. 1B) (para [0018]) and a differential rotor speed resonance avoidance system (fig. 2) (para [0038]), the aircraft comprising: an airframe (101) (para [0023]) including structural elements subject to resonant vibration at critical frequencies (locations at which sensors (119) are placed) (para [0026]); a thrust array (102-109) coupled to the airframe, the thrust array including a forward-port rotor system, a forward-starboard rotor system, an aft-port rotor system and an aft-starboard rotor system (fig. 1B); the forward-port rotor system and the aft-starboard rotor system forming a first diagonal set of rotor systems and the forward-starboard rotor system and the 

Smith teaches an aircraft (fig. 1) is configured to transition between thrust-borne lift in a VTOL orientation (fig. 4b) and wing-borne lift in a forward flight orientation (fig. 4a), a ducted rotor system (fig. 3b) is tiltable relative to the airframe between a generally horizontal position in the VTOL orientation (fig. 4b) and a generally vertical position in the forward flight orientation (fig. 4a).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to incorporate the teachings of Smith to utilize the invention in the recited aircraft, since Duffy states the examples disclosed herein can be implemented with other types of air vehicles (para [0023]), and doing so would enable the benefits of the invention to be applied to flight transitioning aircraft.

Carter teaches a single rotor assembly (28’) (fig. 3) coupled to at least one variable speed electric motor (53) (para [0024]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith to incorporate the teachings of Carter to have the motor as a variable speed electric motor, since Duffy describes the power source as a generic motor that controls the speed of the blades and doing so would enable the use of known power sources.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy as modified by Smith to incorporate the teachings of Carter to have the coaxial rotor assembly as a single rotor, since Duffy states The example aircraft can include additional or fewer rotors, and doing so would enable the benefits of the invention to be applied to aircraft with single rotor assemblies.
Judas teaches an at least four rotor system further comprise a six rotor system including a forward-port rotor system, a forward-starboard rotor system, a mid-port rotor system, a mid-starboard rotor system, an aft-port rotor system and an aft-starboard rotor system (fig. 9).
.
Response to Arguments
Applicant's arguments filed 02/22/2022, with respect to claims 1, 19, and 20 have been fully considered but they are not persuasive. 
Applicant argues Duffy fails to disclose increasing or decreasing the rotor speeds of rotors 102, 108 while symmetrically and inversely proportionally adjusting the rotor speeds of rotors 104, 106. 
The examiner notes that the claims recite “the flight control system is configured to” perform the recited operations.  Duffy states that each motor (112) (figs. 1A-1B) can selectively adjust the speed of each rotor (102-109) (para [0024]) and that the speed of each rotor (102-109) can be adjusted to account for vibrations (para [0030]).  Further, each rotor (102-109) can have a corresponding adjustment speed to the rotor (para [0031]).  A non-limiting example is provided in paragraph [0044] of adjusting rotor speeds in the recited manner.  That is, Duffy provides an equivalent system that encompasses the specific operation claimed.  
In response to applicant's argument that Duffy’s system could not operate in the recited manner, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, the argument is considered non-persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647